NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            20-APR-2022
                                            07:57 AM
                                            Dkt. 62 ODSD
                          NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                        OF THE STATE OF HAWAI I


       ESTATE ADMINISTRATIVE SERVICES LLC, Interim Personal
Representative for the Estate of Philip Finn, Plaintiff-Appellee,
 v. SIONE P. MOHULAMU, FALAULA TINOGA, SR., and SAMANTHA KALIKO,
 Defendants-Appellees, and CHRISTY TIGILAU, Defendant-Appellant.


       APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                        HONOLULU DIVISION
                    (CIVIL NO. 1RC-18-1-8145)


                       ORDER DISMISSING APPEAL
      (By:    Ginoza, Chief Judge, Leonard and McCullen, JJ.)
             Upon review of the record, it appears that:
             (1) On September 1, 2020, the court granted self-
represented Defendant-Appellant Christy Tigilau's (Tigilau)
motion for extension of time for the opening brief and extended
the opening brief deadline to September 23, 2020;
             (2) Tigilau failed to file the opening brief or request
another extension of time;
             (3) On December 3, 2021, the appellate clerk entered a
default notice informing Tigilau that the time for filing the
opening brief had expired, the matter would be called to the
court's attention on December 13, 2021, for appropriate action,
which could include dismissal of the appeal, under Hawai i Rules
of Appellate Procedure Rule 30, and Tigilau could request relief
from default by motion; and
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER


             (4) Tigilau has not taken any further action in this
appeal since filing the motion for extension of time on
August 24, 2020.
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             DATED:   Honolulu, Hawai i, April 20, 2022.

                                        /s/ Lisa M. Ginoza
                                        Chief Judge

                                        /s/ Katherine G. Leonard
                                        Associate Judge

                                        /s/ Sonja M.P. McCullen
                                        Associate Judge




                                    2